Jackson, Chief Justice.
It is true that the law sacredly protects trial by jury, not only from evil but “ all appearance of evil.” No party or attorney or agent of a party must approach this place or the men who occupy its altars for the time except through the presiding judge, the high priest, enrobed with ermine as pure as the robes which Jehovah directed should enfold the person of Aaron with “ holiness to the Lord” inscribed upon it. From the time the juror is sworn until he returns his verdict, he is sanctified — sep*651arated from all touch or attempt to touch him in the conscientious discharge 'of duty to the law; and all entertainment given him while thus separated is unclean meat which he may not eat, and none, however innocently in intention, may offer to his lips. But in the case before us, without considering whether equity would interfere at all to enjoin the judgment at law and its enforcement by execution at law in order to grant a new trial, when courts of law have full authority in extraordinary as well as ordinan- cases to grant new •trials, it is enough for this case to say that a much -disputed point was whether the person who entertained some of the .-jury was of counsel at all. Over that •disputed point the chancellor had the legal power to pass, and his judgment thereon concludes the issue. Over and' over again that has been ruled by this court, and the principle is so rooted in our jurisprudence that it is vain to try to eradicate it now. Nothing short of the long arm •of the Legislature can pull it up and cart it out. The refusal of the chancellor to grant the injunction will not, therefore, be interfered with in this case for that reason ; and in all cases the facts should be clear and the equity settled and assured before the solemn and final judgment of a court of law is stayed by chancery.
Judgment affirmed.